COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Highland Homes – Houston, LLC

Appellate case number:    01-21-00585-CV

Trial court case number: 20-DCV-276771

Trial court:              400th District Court of Fort Bend County

        Relator, Highland Homes – Houston, LLC, filed a petition for writ of mandamus and,
subsequently, a motion for temporary relief to stay all arbitration proceedings before arbitrator
Allison J. Snyder pending the adjudication of its petition for writ of mandamus. We grant the
motion for temporary relief and stay all arbitration proceedings before arbitrator Allison J.
Snyder in the underlying proceeding. This order will remain in effect until relator’s petition for
writ of mandamus is finally decided or until further order from this Court.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: November 18, 2021